Citation Nr: 0903017	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  04-31 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic lumbar strain.

2.  Entitlement to an initial compensable rating for 
residuals, status post dislocation of the right little 
finger.

3.  Entitlement to an initial compensable rating for 
dyshidrotic eczema of both feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1996 to November 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.

The claims were remanded in April 2007 for further 
evidentiary development.

In his September 2004 substantive appeal, the veteran has 
made statements implying that he would also like to pursue 
claims for increased ratings for service-connected left wrist 
strain and tinnitus, and entitlement to service connection 
for a bilateral knee disorder.  These matters are referred to 
the RO for further clarification and/or adjudication.  


FINDINGS OF FACT

1.  The veteran's chronic lumbar strain is manifested by 
symptoms that are not productive of more than moderate 
limitation of motion on functional use.

2.  Residuals, status post dislocation of the right little 
finger, are manifested by symptoms of some 
instability/hypermobility of the proximal interphalangeal 
(PIP) joint of the right little finger and pain; arthritis 
has not been shown.

3.  The veteran's service-connected dyshidrotic eczema of 
both feet is manifested by intermittent symptoms of itching 
with tiny vesicles on the insteps and fine dryness of the 
heels on a non-exposed area of the body that covers an area 
of less than 5 percent of the veteran's body.  





CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent, but not higher, 
initial rating for the veteran's chronic lumbar strain have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 
(2008), 5292, 5293, 5295 (2003), 5293 (2002).  

2.  The criteria for an initial compensable evaluation for 
residuals, status post dislocation of the right little 
finger, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5219-5230 (in effect before and after August 26, 2002).  

3.  The criteria for an initial compensable rating for 
dyshidrotic eczema have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (in 
effect both prior to and as of August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection for 
chronic lumbar strain, residuals, status post dislocation of 
the right little finger, and dyshidrotic eczema of both feet.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, service treatment records are 
associated with the claims folder, as are post-service VA 
medical examination reports and VA treatment records.  The 
Board further notes that the veteran has been provided with 
the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained, or that are not 
adequately addressed in documents or records contained within 
the claims file.  The record further reflects that the 
veteran did not respond to a May 2007 letter that sought 
information regarding additional medical treatment the 
veteran may have received for his service-connected 
disabilities, and did not report for properly notified 
examinations to determine the current nature and severity of 
his disabilities scheduled for April and June 2008.  The 
veteran has also not indicated any intention to provide 
additional evidence in support of his claims, and has not 
requested that VA assist him in obtaining any other evidence.  

In light of the foregoing, the Board finds that VA has 
satisfied its duties to notify and assist with regard to the 
veteran's chronic lumbar strain, residuals, status post 
dislocation of the right little finger, and dyshidrotic 
eczema of both feet, and that it may proceed to address these 
claims for increased initial ratings based on the evidence 
currently of record.

The Board is also satisfied that there was substantial 
compliance with its April 2007 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

II.  Entitlement to an Initial Rating in Excess of 10 Percent 
for Chronic Lumbar Strain

Background

Service connection for chronic lumbar strain was granted by 
the September 2002 rating decision, and a 10 percent rating 
was assigned for slight limitation of lumbar spine motion 
under former Diagnostic Code 5292.

VA general medical examination in December 2001 revealed that 
the veteran reported a history of back pain since 1999, 
strained during work on pulling lines on a ship and treated 
conservatively with pain medication.  He again strained his 
back in March 2001, although he noted that he passed a 
physical training test eight months ago, at which time he was 
able to run 1 1/2 miles, and do sit-ups and push-ups.  

Physical examination revealed that the veteran was able to 
walk on his heel and toes and fully squat.  Examination of 
the lumbosacral spine revealed no localized tenderness or 
muscle spasm.  Forward flexion was limited to 70 degrees, 
right and left lateral flexion to 15 degrees, rotation to 20 
degrees, and extension to 10 degrees.  He had no motor 
weakness, atrophy, or sensory or reflex deficit.  Sitting and 
supine straight leg raising was negative.  X-rays were 
interpreted to reveal no evidence of degenerative disc 
disease (DDD), fracture, or destructive process.  The 
diagnoses included chronic lumbar strain with limitation in 
frequent bending, stooping, and lifting heavy weights due to 
chronic lumbar strain.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but when service connection has been in effect 
for many years, the primary concern for the Board is the 
current level of disability.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Here, the focus for adjudicating the claims 
for a higher initial rating for chronic lumbar strain and the 
other service-connected disabilities on appeal is on the 
evidence since the establishment of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.    

As was noted previously, the veteran's chronic lumbar strain 
is currently assigned a 10 percent rating for slight 
limitation of lumbar spine motion under former Diagnostic 
Code 5292.  Prior to September 2003, Diagnostic Code 5292 
provided a 10 percent rating for slight limitation of lumbar 
motion, a 20 percent rating for moderate, and a 40 percent 
rating for severe.  As will be shown more fully below, the 
Board is in agreement with the application of former 
Diagnostic Code 5292, but finds that it warrants a 20 
percent, but not higher, rating for the veteran's chronic 
lumbar strain.  

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002 and 
relating to intervertebral disc syndrome, were to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A note following this Code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the revised regulations effective September 2003, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees or, muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
spinal contour warrants a 10 percent rating; forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or combined range of motion of the 
thoracolumbar spine greater than 120 degrees or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
spinal contour such as scoliosis, reversed lordosis, or 
kyphosis warrants a 20 percent rating; and favorable 
ankylosis or forward flexion of the thoracolumbar spine of 30 
degrees or less warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective as of 
September 26, 2003).  Diagnostic Code 5293 was renumbered 
Diagnostic Code 5243, effective September 26, 2003.

The Court has held where a diagnostic code is not predicated 
on limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, with respect to pain, do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
General Counsel for VA has issued an opinion in which it was 
held that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with an injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).  

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different diagnostic code.  Section 
4.14 of title 38, Code of Federal Regulations, indicates that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

With respect to the veteran's entitlement to an increased 
rating, the Board is mindful of the fact that it will be 
necessary to consider former Diagnostic Codes 5292, 5293, and 
5295, in addition to the criteria arising out of revisions to 
the Codes relating to spine disabilities effective in and 
after September 2002.  As was noted earlier, the Board is in 
agreement with the application of former Diagnostic Code 5292 
as a basis to assign a 20 percent, but not higher, rating 
based on the results from the December 2001 VA general 
medical examination.  In this regard, while the Board does 
not find that flexion limited to 70 degrees is consistent 
with moderate limitation of lumbar motion, giving the veteran 
the benefit of the doubt, bilateral lateral flexion limited 
to 15 degrees (30 degrees is normal) and extension limited to 
10 degrees (30 degrees is normal), together warrant a 20 
percent rating under former Diagnostic Code 5292.  See 
38 C.F.R. § 4.71a, Plate V (2008).  

However, the Board does not find that these Codes provide any 
basis to award a rating higher than 20 percent.  More 
specifically, the limitation of flexion noted on VA 
examination was to 70 degrees, which is not consistent with 
even moderate limitation of lumbar motion, and this degree of 
motion more than offsets any additional limitation of 
extension that may be considered beyond moderate.  Thus, the 
Board does not find that the veteran's limitation of lumbar 
motion is consistent with severe limitation of lumbar motion 
or enough findings of severe lumbosacral strain to warrant a 
higher rating under former Diagnostic Codes 5292.  The Board 
also finds that there is no additional uncompensated limited 
lumbar motion that could provide a basis for a higher rating 
based on pain pursuant to 38 C.F.R. §§ 4.40, 4.45 (2008).  
Indeed, in the face of flexion limited by no more than 70 
degrees, pain would already be contemplated in the newly 
assigned 20 percent rating.  

The Board further notes that the next higher and maximum 
rating of 40 percent under former Diagnostic Code 5295 
requires severe symptoms with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, and there is little or no 
medical evidence of these criteria.  Former 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002) is not for application 
as there is currently no evidence of intervertebral disc 
syndrome.

Having established that the veteran is not entitled to more 
than a 20 percent evaluation under former Diagnostic Codes 
5292, 5293, and 5295, the Board will further examine whether 
any of the recent revisions to the rating criteria for the 
spine will entitle the veteran to a higher rating.  In this 
regard, the Board finds that the August 2002 revisions also 
do not provide a basis for a higher rating.  Those criteria 
rate intervertebral disc syndrome either on the basis of 
incapacitating episodes or by combining chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Here, there is no medical evidence of 
incapacitating episodes that have been shown to require 
periods of bed rest prescribed and treated by a physician, 
and the veteran's orthopedic disability may be assessed at 20 
percent based on limitation of motion that is mechanical in 
nature.  In addition, there is no evidence of neurological 
impairment that could provide a basis to assign a compensable 
rating for impairment of the sciatic nerve under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2008).  Thus, there is no 
basis to assign a higher rating under the August 2002 
revisions.  

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, a rating in excess of 20 percent would still not be 
warranted.  More specifically, based on the Board's review of 
these criteria, a higher rating would be permitted for 
ankylosis of the lumbar spine, but ankylosis of the entire 
lumbar spine is not indicated.  Moreover, intervertebral disc 
syndrome is now rated by the higher evaluation of a 
combination of orthopedic disability with other service-
connected disabilities or a combination of incapacitating 
episodes and other service-connected disabilities, and the 
Board finds that for the same reasons noted above, a higher 
rating would not be warranted based on incapacitating 
episodes.

Finally, the Board notes that even if there was evidence of 
arthritis, since arthritis is also rated based on loss of 
motion of the involved joint, the Codes for arthritis would 
not provide any basis for a higher rating for the veteran's 
service-connected lumbar spine disability.  38 C.F.R. 
§ 4.71a.  

III.  Entitlement to an Initial Compensable Rating for 
Residuals, Status Post Dislocation of the Right Little Finger

Background

Service connection for residuals, status post dislocation of 
the right little finger was also granted by the September 
2002 rating decision, and a noncompensable rating was 
assigned by analogy to the criteria for arthritis, despite 
the fact that there are no X-ray findings of arthritis in the 
right little finger.

VA general medical examination in December 2001 revealed the 
veteran's history of dislocating his right little finger in 
1998, at which time it was treated with a splint.  He 
reportedly continued to have pain in the finger on typing, 
and stated that the finger would lock-up on him every day.  
Physical examination of the right hand revealed that his 
grasp was 5/5.  He was able to bring all the fingers to the 
mid palmar arch and had full range of motion of his right 
little finger.  The range of motion of the fingers at the 
metacarpophalangeal (MP) joint was 90 degrees, and flexion 
and extension was 0 degrees.  PIP joint flexion was 0 to 100 
degrees and extension was -5 degrees, with some 
hyperextension.  Distal interphalangeal (DIP) joint flexion 
was 90 degrees and it was noted that the veteran had 
hypermobility of the PIP joint of the right little finger.  
Multiple X-rays of the veteran's right 5th finger showed no 
diagnostic bone or joint abnormality.  The overall diagnosis 
included instability and hypermobility of the right little 
finger PIP with limitation on typing or grasping due to the 
hypermobility of he right little finger PIP.

A VA treatment record from July 2003 reflects that there were 
no pathology defects and slight limitation of movement on 
both fifth fingers.  The assessments included pain on the 
fifth finger.

Analysis

The Board would again note that there is no X-ray evidence of 
arthritis in any of the joints of the veteran's right little 
finger.  Therefore, the criteria for arthritis are not for 
application.  

Consequently, other potentially applicable codes must be 
examined, which consist of the criteria relating to 
limitation of motion and ankylosis of the fingers found in 
38 C.F.R. § 4.71a, Diagnostic Codes 5219-5230 (in effect 
before and after August 26, 2002).  However, limitation of 
motion of the little finger does not provide for a 
compensable rating and ankylosis has not been shown 
(instability/hypermobility reflects that the PIP joint is not 
permanently locked in place).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5230 and Diagnostic Code 5227 (2008), which 
even provides a noncompensable rating for both unfavorable 
and favorable ankylosis of the little finger, and former 
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002), which only 
provided a compensable rating for extremely unfavorable 
ankylosis, which was rated as an amputation under Diagnostic 
Codes 5152 through 5156.  Accordingly, the Board finds that a 
preponderance of the evidence is against entitlement to a 
compensable rating for residuals, status post dislocation of 
the right little finger.

IV.  Entitlement to an Initial Compensable Rating for 
Dyshidrotic Eczema of Both Feet

Background

Service connection for dyshidrotic eczema of both feet was 
also granted by the September 2002 rating decision, and a 
noncompensable rating was assigned under former Diagnostic 
Code 7806.

VA general medical examination in December 2001 revealed that 
the veteran complained of athlete's foot, for which he was 
scheduled to have an appointment with a dermatology 
consultant.  

VA skin diseases examination in January 2002 revealed that 
the veteran complained of itching, dryness, and cracking on 
his feet, which began when he was stationed on board his 
first ship at the end of 1997.  He was treated on this ship 
with powder and cream, which helped somewhat, but the problem 
had continued intermittently ever since.  He had used a 
variety of over-the-counter creams, which helped somewhat, 
but the problem kept coming back.  Physical examination of 
the feet revealed that the toenails were normal.  There were 
tiny dyshidrotic appearing deep-seeded vesicles on the 
insteps bilaterally, and fine dryness of the heel.  There was 
no interdigital maceration.  The diagnosis was dyshidrotic 
eczema.  

A July 2003 VA treatment record reflects that the skin 
appeared warm and dry.

Analysis

The veteran's skin disability has been properly rated under 
the criteria for eczema found in 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Under Diagnostic Code 7806, as in 
effect prior to effective August 30, 2002, a 10 percent 
rating was warranted for a skin disorder with exfoliation, 
exudation, or itching, involving an exposed surface or 
extensive area.  A 30 percent rating was warranted for a skin 
disorder with constant exudation or itching, or constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted for a skin disorder with systemic or 
nervous manifestations and ulceration, extensive exfoliation, 
or extensive crusting, or for a skin disorder that is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Under the revised provisions of Diagnostic Code 7806, as in 
effect from August 30, 2002, a 10 percent rating will be 
assigned where at least 5 percent, but less than 20 percent 
of the entire body or at least 5 percent, but less than 20 
percent of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating is warranted where 
more than 40 percent of the entire body or more than 40 
percent of the exposed areas are affected; or where there is 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).

Here, based on the results from the January 2002 VA skin 
diseases examination, the Board finds that the evidence does 
not support entitlement to a compensable rating.  Turning 
first to the older criteria, since the feet would not be 
considered an exposed area, in order to assign a 10 percent 
rating, the evidence would have to show that the veteran's 
eczema of the feet covers an extensive area of the body, and 
the Board does not find that tiny dyshidrotic-appearing deep-
seeded vesicles on the insteps bilaterally, and fine dryness 
of the heel, constitute symptoms covering an extensive area 
of the body.  In addition, since the veteran has indicated 
that his symptoms are intermittent, the Board is unable to 
conclude that he experiences constant itching or extensive 
lesions, and tiny vesicles on the insteps and fine dryness of 
the heels are clearly incompatible with a finding of 
exceptional repugnance or marked disfigurement, systemic or 
nervous manifestations and ulceration, extensive exfoliation, 
or extensive crusting.  Consequently, 30 and 50 percent 
ratings are also not warranted under former Diagnostic Code 
7806.

Turning next to the current version of Diagnostic Code 7806, 
a 10 percent rating requires that at least 5 percent, but 
less than 20 percent of the entire body or at least 5 
percent, but less than 20 percent of exposed areas are 
affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  However, the Board does not find 
that tiny vesicles on the insteps and fine dryness of the 
heels covers 5 percent of the veteran's body.  Moreover, 
there is no indication that the veteran has required systemic 
therapy for his service-connected skin disorder or other 
immunosuppressive drug, with the veteran merely noting that 
he had used a variety of over-the-counter creams.  
Accordingly, the Board also finds that a preponderance of the 
evidence is against entitlement to a 10 percent or higher 
rating for dyshidrotic eczema under the current version of 
Diagnostic Code 7806.

V.  Extraschedular Consideration

Finally, the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b) (2008).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

The veteran's symptoms associated with his service-connected 
chronic lumbar strain, residuals, status post dislocation of 
the right little finger, and dyshidrotic eczema have resulted 
in symptoms of moderate limitation of motion on functional 
use, instability/hypermobility of the PIP joint, and 
intermittent itching with tiny vesicles on the insteps and 
fine dryness of the heels, respectively.  However, such 
impairment is found to be contemplated by the rating 
criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2008), 5292, 5293, 5295 (2003), 5293 (2002), 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5219-5230 (in effect before and 
after August 26, 2002), and 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (in effect both prior to and as of August 30, 
2002).  The rating criteria reasonably describe the veteran's 
disabilities.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.  



ORDER

Entitlement to a 20 percent, but not higher, initial rating 
for chronic lumbar strain is granted, subject to the statutes 
and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable rating for residuals, 
status post dislocation of the right little finger, is 
denied.

Entitlement to an initial compensable rating for dyshidrotic 
eczema is denied.




____________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


